on     12/14/201510:23:55         AM,



                                                                                    STAN              STANART                                          FILED IN
                                                            COUNTY               CLERK,          HARRIS         COUNTY,            TEXAS       14th COURT OF APPEALS
                                                                                                                                                    HOUSTON, TEXAS
                                                                        PROBATE               COURTS       DEPARTMENT
                                                                                                                                               12/14/2015 10:37:08 AM
                                                                             14TH      DAY       OF   DECEMBER,           2015                  CHRISTOPHER A. PRINE
                                                                                                                                                        Clerk

   CLERK       OF       THE     COURT           OF    APPEALS              FOR        THE
   FOURTEENTH                                    DISTRICT                              APPEAL)
   301    FANNIN         STREET
   HOUSTON,             TEXAS          77002ESTATE
                                                                                                                           OF:     SHERRY            MARIE        ARNOLD,   DECEASED
                                                                                                               CAUSE      NO.:     361,038-401


   HOWARD           JOSEPH          HOLMES,                PRO      SE                                         PROBATE           COURT         NO.    FOUR
   APPELLANT                                                                                                   HARRIS      COUNTY,             TEXAS




   ESTATE          OF    SHERRY          MARIE             ARNOLD,                                             HIPOLITA          LOPEZ,
   DECEASED,             GLORIA          MARIE             TOWNSEND                                            COURT      REPORTER
   ARNOLD,          ACTING          INDIVIDUALLY                         AND     AS     THE
   REPRESENTATIVE                   OF THE ESTATE                        OF SHERRY
   MARIEARNOLD
   APPELLEE
Q-4ATTORNEY

                         OF     RECORD           FOR        APPELLAN              T
   NAME:                                 HOWARD                  JOSEPH          HOLMES,          PRO     SE
   ADDRESS:                              TDCJ         NO.        1402345
                                          W.P.        CLEMENTS                 UNIT
                                          9601        SPUR        591
                                         AMARILLO,                  TEXAS           79107-9606
                                         N/A
   FAX                                   N/A
   EMAIL       ADDRESS:                  N/A
   TEXAS       STATE                     N/A




   ATTORNEY              OF     RECORD           FOR        APPELLEES
   NAME:                                 DANIEL              HRNA
   ADDRESS:                              P.O.        BOX     290427
                                                                     TEXAS            78029
                                         281-564-9800,                  281-451-9800
   FAX                                   281     -498-085          1, 830-896-0992
   EMAIL       ADDRESS:                  N/A
   TEXAS       STATE                      10129500




   DATE       OF    JUDGMENT:              DECEMBER                            2011
   CROSS-MOTION                  FOR     JUDGMENT                   N.O.V.
   MOTION          FOR        MISTRIAL




                                                                                                                                                                                   1
                                                                                               on   12/14/201510:23:55   AM,



   RY     TRIAL:
APPEALS        CONSOLIDATED                  UNDER     THIS   CAUSE:       N/A
COMPANION             CASES:         N/A
NOTICE       OF     APPEAL       FILED       ON:   DECEMBER         9, 2015
PAUPERS            OATH      FILED         DECEMBER       9, 2015Sincerely,STAN




                                                                                            STANART,
                                                                                  Harris               Clerk


                                                                                  /S/ HENRY
                                                                                  HENRY       WILLIAMS          DEPUTY
                                                                                  Pr0bate    C0urts Department




                                                                                                                               2
3
4
    S              '




        ........




                       _,   ,
·




                                5
6
.




    7
    N0.
_




               I




          -·




                   8
T




    9
10